DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ishikawa (JP 2014-114944) is considered the closet prior art.
Regarding Independent Claim 1, Ishikawa discloses a transmission mechanism (500) with monitoring function, comprising: 
A shaft (501) having a roller groove (502). 
A moving part (503) movably disposed on the shaft (see Fig. 25, showing the moving part in the form of a ball nut disposed on the shaft in the form of a ball screw shaft, and accordingly the moving part can move linearly along the shaft), the moving part having a roller slot (504) corresponding to the roller groove (see Fig. 25), the roller slot having an effective thread section and an ineffective thread section (see Examiner’s annotated version of Ishikawa’s Fig. 25, hereinafter “Figure A”, showing the effective thread section as the portion that is associated with a load path for the rollers 508, and the ineffective thread section as the portion that is associated with the no load path), the effective thread section of the roller slot and the roller groove together forming a load path (see Figure A, showing that the roller is in contact with both the moving part and the shaft in this location, and accordingly a load path is formed).
A circulating device (506) disposed on the moving part (see Figure A), the circulating device having a return channel (509) communicated with the load path (see Figure A), the return channel and the load path together forming a circulating path (see Figure A, showing the circulating path as including the effective and ineffective portions). 
A plurality of rollers (508) disposed in the circulating path (see Figure A). 
A monitoring module (530), comprising: a gathering body (506, 514) (see Fig. 27, showing that there can be two elements 506 and accordingly one is considered to be the gather body, and the other is considered to be the circulating device) disposed in the ineffective thread section of the roller slot (see Figure A), the gathering body having a gathering channel communicated with the roller groove (see Figure A, showing that both element 514 and element 506 form a gathering channel that is fluidly connected to the roller groove); and a sensor (513) disposed on the gathering body (see Figure A and Fig. 26), a sensing end of the sensor being disposed in the gathering channel (see Figure A and Fig. 26, showing that the sensor is located in portion 514 of the gathering channel). 

    PNG
    media_image1.png
    468
    550
    media_image1.png
    Greyscale

Ishikawa further discloses that the sensor is an eddy current sensor for measuring wear (see [0074] of the translation, but does not disclose the use of a lubricant, nor that the sensor is for detecting metal content of the lubricant.
While, the use of sensors for detecting metal particles resulting from wear (see Lee et al. US 9,194,477) is known, Lee teaches that the metal wear sensor should not be used in the presence of lubrication (see Lee Col. 1 Lines 49-55), and accordingly teaches away from a combination with Ishikawa.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention, would not be have been motivated to provide both lubrication and a sensor for detecting metal particles to the transmission device disclosed in Ishikawa without impermissible hindsight, and since Lee teaches that its sensor should not be used with a lubricant. 
Regarding Independent Claim 5, Claim 5 is similar to Claim 1, except that the sensor is located in end caps mounted to the moving component. While this limitation is disclosed in an alternative embodiment of Ishikawa (see Fig. 42), this embodiment also lack a lubricating fluid and metal content detection section, and would be not obvious for the same reason as Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658